            Case 1:18-cv-11130-IT Document 76 Filed 08/14/19 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS
_____________________________________
                                         )
KELLIE PEARSON and THE LAW               )
OFFICES OF MARK BOOKER,                  )
                                         )
      Plaintiffs,                        )
                                         )
      v.                                 )
                                         )   CASE NO. 1:18-CV-11130
THOMAS HODGSON,                          )
 In His Official Capacity as Sheriff     )
 Of Bristol County                       )
                                         )
and                                      )
                                         )
SECURUS TECHNOLOGIES, INC.,              )
                                         )
     Defendants.                         )
____________________________________ )

   PLANTIFFS' MOTION FOR CLASS CERTIFICATION AND APPOINTMENT OF
                         CLASS CO-COUNSEL


                                     Class Certification

       Pursuant to Rule 23 of the Federal Rules of Civil Procedure and Chapter 93A, Section 9,

of the Massachusetts General Laws, Plaintiffs Kellie Pearson and the Law Offices of Mark

Booker respectfully move for Class Certification of a hybrid class consisting of an Injunctive

Relief Class under Fed. R. Civ. P. 23(b)(2) and a Monetary Relief Class under Fed. R. Civ. P.

23(b)(3).

       The proposed Injunctive Relief Class consists of all persons who currently pay, or in the

future will pay, for calls billed at the intrastate rate under the contract between Securus

Technologies, Inc. (“Securus”) and the Bristol County Sheriff’s Office (“BCSO”) entered into on
             Case 1:18-cv-11130-IT Document 76 Filed 08/14/19 Page 2 of 7



August 8, 2011, as most recently amended (“the Contract”), or any other contract for telephone

services that requires Securus to make payments to the BCSO.

       The proposed Monetary Relief Class consists of all persons who have paid for calls

billed at the intrastate rate under the Contract since May 2, 2014.

       A memorandum of law in support of the motion for Class Certification (“Certification

Memorandum”) is being filed concurrently with this motion. Plaintiffs respectfully request that

the motion for Class Certification be granted for the reasons stated in the Certification

Memorandum.



                               Appointment of Class Co-Counsel

       If the motion for Class Certification is granted, Plaintiffs also respectfully move pursuant

to Fed. R. Civ. P. 23(g)(1) to appoint Stuart T. Rossman of the National Consumer Law Center

(“NCLC”), and Elizabeth Ryan and John Roddy of Bailey & Glasser LLP (“Bailey & Glasser”)

as Class Co-Counsel of the certified hybrid class. The appointments should be made for the

following reasons:

  i.   Pearson Co-Counsel performed substantial work in “identifying or investigating potential

       claims in the action.” Fed. R. Civ. P. 23(g)(1)(A)(i). The complaint is the result of a

       thorough investigation undertaken by Co-Counsel. Certification Memorandum Ex. C at ¶

       17.

 ii.   Co-Counsel have significant “experience in handling class actions, other complex

       litigation, and the types of claims asserted in the action,” Fed. R. Civ. P. 23(g)(1)(A)(ii),

       and are “knowledge[able on] the applicable law.” Fed. R. Civ. P. 23(g)(1)(A)(iii). NCLC

       is a non-profit organization with extensive expertise in consumer class actions, and is



                                                 2
          Case 1:18-cv-11130-IT Document 76 Filed 08/14/19 Page 3 of 7



       active in the intersection of criminal and consumer law. Certification Memorandum Ex. C

       at ¶ 14. NCLC Attorney Stuart Rossman has been lead or co-counsel in over 100 filed

       consumer class action cases during his tenure at NCLC. Certification Memorandum Ex.

       C at ¶ 12. Bailey & Glasser is a law firm concentrating its practice in the areas of

       complex commercial and class action litigation. Bailey & Glasser Attorneys Elizabeth

       Ryan and John Roddy are partners at Bailey & Glasser, and both have dedicated virtually

       all of their time in private practice to individual and class action consumer litigation.

       Certification Memorandum Ex. D at ¶ 5, 8, 10, 14. Attorney Ryan has been appointed

       class counsel in over 50 filed consumer class action cases while in private practice.

       Certification Memorandum Ex. D at ¶ 14.

iii.   Finally, Co-Counsel have ample resources and are committed to prosecuting this case

       zealously and efficiently on behalf of the proposed hybrid class pursuant to Fed. R. Civ.

       P. 23(g)(1)(A)(iv). NCLC has over 30 attorneys and legal fellows, with its primary office

       located in Boston, MA. Bailey & Glasser has over 50 attorneys, with its primary office in

       Charleston, WV.




                                               3
          Case 1:18-cv-11130-IT Document 76 Filed 08/14/19 Page 4 of 7



Dated: August 14, 2019                     Respectfully submitted,




                                           By: /s/ Stuart T. Rossman
                                           Stuart T. Rossman, BBO No. 430640
                                           Brian Highsmith BBO No. 601174 *
                                           NATIONAL CONSUMER LAW CENTER
                                           7 Winthrop Square, Fourth Floor
                                           Boston, MA 02110
                                           P: (617) 542-8010
                                           F: (617) 542-8028
                                           srossman@nclc.org
                                           jdarcus@nclc.org
                                           bhighsmith@nclc.org

                                           Joanna K. Darcus
                                           NATIONAL CONSUMER LAW CENTER
                                           1001 Connecticut Ave NW, Suite 510
                                           Washington, DC 20036
                                           P: (202) 452-6252
                                           F: (202) 296-4062
                                           jdarcus@nclc.org

                                           Bonita Tenneriello, BBO No. 662132
                                           Elizabeth Matos, BBO No. 671505
                                           Rebecca Schapiro, BBO No. 688781
                                           PRISONERS’ LEGAL SERVICES OF
                                           MASSACHUSETTS
                                           50 Federal St, 4th Floor
                                           Boston, MA 02110
                                           P: (617) 482-2773
                                           F: (617) 451-6383
                                           btenneriello@plsma.org
                                           lmatos@plsma.org
                                           rschapiro@plsma.org




                                       4
          Case 1:18-cv-11130-IT Document 76 Filed 08/14/19 Page 5 of 7



                                           Roger Bertling, BBO No. 560246
                                           THE WILMERHALE LEGAL SERVICES
                                           CENTER OF HARVARD LAW SCHOOL
                                           122 Boylston Street
                                           Jamaica Plain, MA 02130
                                           P: (617) 522-3003
                                           F: (617) 522-0715
                                           rbertlin@law.harvard.edu

                                           John Roddy, BBO No. 424240
                                           Elizabeth Ryan, BBO No. 549632
                                           BAILEY & GLASSER LLP
                                           99 High Street, Suite 304
                                           Boston MA 02110
                                           P: (617) 439-6730
                                           F: (617) 951-3954
                                           jroddy@baileyglasser.com
                                           eryan@baileyglasser.com

                                           Attorneys for Plaintiffs and Proposed
                                           Classes

* Admitted pro hac vice




                                       5
          Case 1:18-cv-11130-IT Document 76 Filed 08/14/19 Page 6 of 7



                       LOCAL RULE 7.1(A)(2) CERTIFICATION

       I, Stuart T. Rossman, Co-Counsel for Plaintiffs, hereby certify that I conferred with

counsel for Defendants with regards to this Motion for Class Certification and Appointment of

Class Co-Counsel on or before August 14, 2019.



                                                  /s/ Stuart T. Rossman
                                                  Stuart T. Rossman, BBO No. 430640




                                             6
          Case 1:18-cv-11130-IT Document 76 Filed 08/14/19 Page 7 of 7



                               CERTIFICATE OF SERVICE

       I, Stuart T. Rossman, hereby certify that the above document filed through the ECF

system will be sent electronically to the registered participants as identified on the Notice of

Electronic Filing (“NEF”) and paper copies will be sent to those indicated as non-registered

participants on August 14, 2019.



                                                   /s/ Stuart T. Rossman
                                                   Stuart T. Rossman, BBO No. 430640




                                               7
